DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts et al. (US 2009/0141147, hereinafter Alberts), and further in view of Jung et al. (US 2014/0253542, hereinafter Jung).
Regarding claim 1, Alberts teaches a display device (abstract: auto zoom display system with a display screen) comprising: 
a display screen (fig. 1 and [0021]: display screen 1); and 
5a controller (fig. 1 and [0021]: processor 3) operatively coupled to the display screen (as shown in fig. 1, processor 3 is operatively coupled to display 1; [0021]: A display screen 1 is controlled by a processor 3 (e.g., as part of a computer system)), 
the controller to: 
determine that a distance between a user and the display screen changes by a threshold amount ([0006]: detection of a viewing distance between a user and the display screen … the parameter used may be a change in viewing distance; [0008]: the adjustment of a zoom property comprises zooming in when the detected viewing distance is lower than a first threshold distance, and zooming out when detected distance is higher than a second threshold distance. This implementation of a hysteresis will result in a more predictable and user friendly operation. In an even further embodiment, the adjustment of a zoom property further comprises stop zooming when the detected viewing distance is within a predetermined distance range around a calibrated viewing distance; [0022]: the detector may be arranged to detect or determine a change in viewing distance (relative measurement) instead of an absolute viewing threshold value, respectively, to prevent that a small movement of the user 15 results in an (undesired) zoom action. Furthermore, when zooming in or zooming out has been initiated, it can be stopped when the user 15 returns to within a predetermined distance range around the calibrated viewing distance; a first threshold distance value and a second threshold distance value form the predetermined distance range around the calibrated viewing distance; when the detected viewing distance or detected change in viewing distance is outside this predetermined distance range, i.e., lower than the first threshold value or higher than the second threshold value, it is interpreted to be changed by a threshold amount);
scale the display signal on the display screen ([0025]: The software application being executed on the computer (or processor 3) and displayed on the display screen 1 zooms in by using an application specific zoom function; [0024]: this zoom data is used to control the user interface display of the application, e.g., a window size on the display 1, or zooming of the entire display screen 1. Furthermore, the zoom data may be used to control an application specific zoom, e.g., the zoom percentage selection which is available in office applications (drop down box with different percentages); [0033]: Office applications like Word and Excel have the possibility to zoom in and out of the application content. The "workspace" will be enlarged or decreased in size while the window, menu's and toolbars remain the same size. This is the application mode).
However, Alberts does not explicitly teach the controller to determine an area of interest on the display screen, wherein the area of interest comprises a set of 
Jung teaches to determine an area of interest (zoom area 711, fig. 7) on the display screen (3D image 710; [0025]: the user may select the area in the 3D image using a control device, for example, using one or more of a keyboard, a mouse, a touch screen, a remote control, and the like; [0052]: the zoom area setting unit 110 may identify an area viewed by the user using the perceived line of sight. In this instance, the zoom area setting unit 110 may determine the area viewed by the user to be the area selected by the user, and may set the viewed area to be the zoom area; [0124]: The zoom area setting unit 110 may identify an area 711 viewed by the user 700 in a 3D image 710 using the perceived line of sight; [0125]: The zoom area setting unit 110 may set the viewed area 711 to be a zoom area; [0129]: In operation 810, the zoom area setting unit 110 may set a zoom area to be zoomed in a color image and a depth image based on an area in a 3D image selected by a user. More particularly, the zoom area setting unit 110 may identify an area in the color image and the depth image corresponding to the area selected by the user, and may set the identified area to be the zoom area. The area selected by the user may be detected using the line of sight process discussed above), wherein the area of interest comprises a set of coordinate points of a display signal ([0124]: 3D image with a zoom area 711; [0137]: coordinates of the zoom area); 10and 
scale the display signal (3D image 720) to expand the set of coordinate points on the display screen ([0023]: The scaling unit may transform 3D coordinates of the zoom area based on a zoom factor and by projecting the transformed 3D coordinates into a 
	Alberts contain a “base” system of scaling an image displayed on the screen based on a viewing distance between the user and the screen, which the claimed invention can be seen as an “improvement” scaling a determined region of interest on the display screen.
	Jung contains a “comparable” system of determining a region of interest in an image displayed on the screen and scaling the determined region of interest (fig. 7, [0124]-[0129] and [0137]-[0138]) that has been improved in the same way as the claimed invention.
	Jung’s known “improvement” could have been applied in the same way to the “base” system of Alberts and the results would have been predictable and resulted in scaling a region of interest on a display screen. Furthermore, both Alberts and Jung uses and discloses similar system functionality (zooming an image based on a zoom factor which are also in a related field of endeavor) so that the combination is more easily implemented.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Alberts teaches to determine the distance between 15the user and the display screen changes by the threshold amount, the controller is to: 

identify a face of the user in video stream ([0010]: processing the pixel image to check whether a detected face part location is within predetermined boundaries of a face part location (e.g., the eyes, or the eyes relative to the nose); [0037]: the increase in size of the head and/or body of the user 15 is measured (e.g., counting pixels)); and 
determine the distance between the user and the display screen based 20on a dimension of a feature (pixel distances of body parameters of the user such as head width) of the face ([0009]: The detection of a viewing distance comprises in an embodiment, acquiring a pixel image from the user, and processing the pixel image to obtain the viewing distance. This may, e.g., be implemented using a digital camera and an associated image processing system. Processing the pixel image may comprise measuring pixel distances of body parameters of the user, such as body width (shoulder, body) or head width; [0036]:  the viewing distance is determined using a pixel image of the user 15, as depicted in FIGS. 5a-c. A default size of the body and/or the head is determined (e.g., using contour detection or pixel color detection, indicated by body width and head width in FIG. 5b); [0037]: To determine a "zoom-in" situation, which is depicted in FIG. 5b, the increase in size of the head and/or body of the user 15 is measured (e.g., counting pixels) and compared to the default size of the calibrated normal situation (in FIG. 5b values X and Y represent the increase in head width and body width, respectively). While the user 15 is in the "zoom in" position the program (second software part) will be zooming in until a maximum zoom level is reached. To 
Regarding claim 3, Alberts teaches to determine the area of interest on the display screen, the controller is further to: 
receive a video stream from an image capture device ([0024]: detector source data is acquired, e.g., an image captured by camera 12; [0020]: image could be a static image, a video sequence, a movie, TV image, etc.).
However, Alberts does not explicitly teach to 25perform eye-tracking to identify a region of the display screen that the user is viewing.
Jung teaches to 25perform eye-tracking (determining line of sight of the user using a camera) to identify a region of the display screen (identify the area viewed by the user using the perceived line of sight) that the user is viewing ([0052]:  the zoom area setting unit 110 may perceive a line of sight of the user using a camera facing the user. The camera may be installed in (integrated with) a display device displaying the 3D image, or may be separate from the display device. As one of ordinary skill in the art would understand, the camera (e.g., a complementary metal-oxide-semiconductor (CMOS) or charge-coupled device (CCD)) may detect or recognize a user's behavior, figure, expression, gestures, and/or the position of the user, for example. Also, the zoom area 
Regarding claim 4, Alberts teaches the controller is further to: determine that the distance between the user and the display screen 30returns to a baseline (normal or calibrated position) position ([0019]: When a user 15 works behind a display screen or monitor 1 of a computer (see FIG. 4) which displays a (computer generated) image for at least one computer application (e.g., using windows), the user 15 unconsciously moves forward and back from a "normal" position in order to see more details. The user 15 moves forward when in need for more details and moves backward when in need of more overview; [0025]: Zooming in stops as soon as the user 15 moves back towards the normal position, i.e., when the user 15 is within a predetermined distance range around a normal (or calibrated) viewing distance; [0026]: Zooming out action stops as soon as the user moves back towards the normal position; [0028]: Before the user 15 can use this system the "normal" or "calibrated" position has to be determined. In other words the system has to be calibrated); and scale the display signal to fit the display screen ([0038]: The zooming in and zooming out actions may be dependent on a first and second threshold value, respectively, to prevent that a small movement of the user 15 results in an (undesired) zoom action. Furthermore, when zooming in or zooming out has been initiated, it can be stopped when the user 15 returns to within a predetermined 
Regarding claim 5, Alberts teaches the controller is further to select dimensions of the set of coordinate points (zoom factor delivered to the application window) based on a magnitude of change in the distance between the user and the display screen ([0046]: the zoom factor is dependent on the magnitude of the zoom factors X, Y, V, W. Using the calibrated values of the zoom factor X, Y, V, W, the zoom data delivered to the application is an interpolation or extrapolation from the calibrated zoom factors at the calibrated user positions as described above. I.e., at an actual position corresponding to the calibrated position of 10 cm forward the zoom factor is, e.g., 30%, and at an actual position of 20 cm forward the zoom factor is 60%; zoom factor is determined based on the actual user position and calibrated user position, i.e. the zoom factor is 30% for actual position corresponding to the calibrated position of 10 cm forward; area of application window increases by 30% to its original size).
Regarding claim 6, Alberts teaches the controller is further to: determine that the distance between the user and the display screen changes by a second threshold amount ([0025]: A camera 12 is shown, which is used as detector 2 for detecting the viewing distance of the user 15 to the display screen 1. If the user 15 wants to zoom in, 
scale the display signal by a second amount to further expand the set of coordinate points on the display screen ([0025]: The software application being executed on the computer (or processor 3) and displayed on the display screen 1 zooms in by using an application specific zoom function; [0024]: this zoom data is used to control the user interface display of the application, e.g., a window size on the display 
Regarding claim 8, Alberts does not teach to determine the area of interest, the controller is further to: receive a signal indicating an input device position with respect to the 20display signal; and identify the area of interest based on the input device position.
Jung teaches to: receive a signal indicating an input device position with respect to the 20display signal ([0025]: the user may select the area in the 3D image using a control device, for example, using one or more of a keyboard, a mouse, a touch screen, a remote control, and the like; [0051]: the user may select the area in the 3D image using a control device, for example, using one or more of a keyboard, a mouse, a touch screen, a remote control, and the like. For example, the control device may also include, a joystick, a button, a switch, an electronic pen or stylus, a body part, an input sound 
Claims 9-12 are similar in scope to claims 1, 5, 6 and 4 respectively, and therefore the examiner provides similar rationale to reject these claims.
Regarding claim 13, Alberts teaches a system (abstract: auto zoom display system with a display screen) comprising:
a display screen (fig. 1 and [0021]: display screen 1); and 
a controller (fig. 1 and [0021]: processor 3) operatively coupled to the display screen (as shown in fig. 1, processor 3 is operatively coupled to display 1; [0021]: A display screen 1 is controlled by a processor 3 (e.g., as part of a computer system)), 
the controller to: 
set a baseline distance (calibrated viewing distance) between a user and the display screen ([0008]: calibrated viewing distance; [0025]: Zooming in stops as soon as the user 15 moves back towards the normal position, i.e., when the user 15 is within a predetermined distance range around a normal (or calibrated) viewing distance; [0028]: Before the user 15 can use this system the "normal" or "calibrated" position has to be determined. In other words the system has to be calibrated; [0035]: The normal situation (i.e., the normal distance between user 15 and display screen 1) is determined in a calibration procedure. In the calibration procedure, a calibrated viewing distance is 
determine that a current distance between the user and the display screen is different than the baseline distance by a threshold amount ([0006]: detection of a viewing distance between a user and the display screen … the parameter used may be a change in viewing distance; [0008]: the adjustment of a zoom property comprises zooming in when the detected viewing distance is lower than a first threshold distance, and zooming out when detected distance is higher than a second threshold distance. This implementation of a hysteresis will result in a more predictable and user friendly operation. In an even further embodiment, the adjustment of a zoom property further comprises stop zooming when the detected viewing distance is within a predetermined 
scale the display signal on the display screen ([0025]: The software application being executed on the computer (or processor 3) and displayed on the display screen 1 zooms in by using an application specific zoom function; [0024]: this zoom data is used to control the user interface display of the application, e.g., a window size on the display 1, or zooming of the entire display screen 1. Furthermore, the zoom data may be used to control an application specific zoom, e.g., the zoom percentage selection which is available in office applications (drop down box with different percentages); [0033]: Office applications like Word and Excel have the possibility to zoom in and out of the application content. The "workspace" will be enlarged or decreased in size while the window, menu's and toolbars remain the same size. This is the application mode).
However, Alberts does not explicitly teach the controller to determine an area of interest on the display screen, wherein the area of interest comprises a set of 
Jung teaches to determine an area of interest (zoom area 711, fig. 7) on the display screen (3D image 710; [0025]: the user may select the area in the 3D image using a control device, for example, using one or more of a keyboard, a mouse, a touch screen, a remote control, and the like; [0052]: the zoom area setting unit 110 may identify an area viewed by the user using the perceived line of sight. In this instance, the zoom area setting unit 110 may determine the area viewed by the user to be the area selected by the user, and may set the viewed area to be the zoom area; [0124]: The zoom area setting unit 110 may identify an area 711 viewed by the user 700 in a 3D image 710 using the perceived line of sight; [0125]: The zoom area setting unit 110 may set the viewed area 711 to be a zoom area; [0129]: In operation 810, the zoom area setting unit 110 may set a zoom area to be zoomed in a color image and a depth image based on an area in a 3D image selected by a user. More particularly, the zoom area setting unit 110 may identify an area in the color image and the depth image corresponding to the area selected by the user, and may set the identified area to be the zoom area. The area selected by the user may be detected using the line of sight process discussed above), wherein the area of interest comprises a set of coordinate points of a display signal ([0124]: 3D image with a zoom area 711; [0137]: coordinates of the zoom area); 10and 
scale the display signal (3D image 720) to expand the set of coordinate points on the display screen ([0023]: The scaling unit may transform 3D coordinates of the zoom area based on a zoom factor and by projecting the transformed 3D coordinates into a 
	Alberts contain a “base” system of scaling an image displayed on the screen based on a viewing distance between the user and the screen, which the claimed invention can be seen as an “improvement” scaling a determined region of interest on the display screen.
	Jung contains a “comparable” system of determining a region of interest in an image displayed on the screen and scaling the determined region of interest (fig. 7, [0124]-[0129] and [0137]-[0138]) that has been improved in the same way as the claimed invention.
	Jung’s known “improvement” could have been applied in the same way to the “base” system of Alberts and the results would have been predictable and resulted in scaling a region of interest on a display screen. Furthermore, both Alberts and Jung uses and discloses similar system functionality (zooming an image based on a zoom factor which are also in a related field of endeavor) so that the combination is more easily implemented.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Alberts teaches wherein to scale the display signal, the controller is to set a scalar value (zoom factor) based on the current distance between the user and the display screen ([0046]: the zoom factor is dependent on the magnitude of the zoom factors X, Y, V, W. Using the calibrated values of the zoom factor X, Y, V, W, the zoom data delivered to the application is an interpolation or extrapolation from the calibrated zoom factors at the calibrated user positions as described above. I.e., at an actual position corresponding to the calibrated position of 10 cm forward the zoom factor is, e.g., 30%, and at an actual position of 20 cm forward the zoom factor is 60%; when the difference between the actual position of the user and the calibrated position of the user is 10 cm forward, the zoom factor is 30%, and when the difference between the actual position of the user and the calibrated position of the user is 20 cm forward, the zoom factor is 60%).
Regarding claim 15, Alberts teaches the controller is further to receive the display signal from an external computing device ([0024]: detector source data is acquired, e.g., an image captured by camera 12; [0020]: image could be a static image, a video sequence, a movie, TV image, etc.; [0048]: display images may include images of a camera mounted in a car or other vehicle or security camera applications; a TV image or images of a camera mounted in a car are interpreted as display signal from an external computing device).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberts, in view of Jung, and further in view of Daly (US 2008/0199167).
Regarding claim 7, Alberts and Jung do not explicitly teach receiving a signal from a tracking device; and determine based on the signal, that a position of the tracking device 15changed with respect to the display screen.
Daly teaches receiving a signal from a tracking device (sensor attached to the user’s head; [0048]: a relative head-to-display position may also be received or calculated 44. This may be calculated through position sensors located on a user's head and on a display, as described above. In some embodiments, the head position may be determined with a sensor in the display that measures the relative position of the user's head or with a sensor attached to the user's head that measures the relative position of the display); and determine based on the signal, that a position of the tracking device 15changed with respect to the display screen ([0048]: In some embodiments, a head position coordinate 40 may be received. In some embodiments, a display position coordinate may be received 41. With these coordinates, a relative displacement of position may be calculated 44. Other methods may also be used to determine a relative position of the user's head in relation to a display. In some embodiments, the relative position of the head may be compared to past head position data to determine relative movement of the head in relation to a past head position. The relative head position 44 may be used to determine a position compensation 45. In some embodiments, position compensation 45 may comprise shifting the image relative to the display in the direction of the user's head position. In some embodiments, position compensation 45 may comprise a zoom function; [0049]: the distance between a viewer's head and the display may be monitored. When the head-to-display distance changes, the display may perform a zoom function to compensate for the distance .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Djavaherian (US 2012/0287163) describes the operating system 114 periodically checks (block 308) to determine whether the distance between the user's face and the display 116 has changed. The operating system 114 may do this by periodically receiving sensor information from the distance determining component and using that information to determine a current distance between the user's face and the display 116. This current distance is compared against the distance that was used to determine the set of scaling factor(s). If the distances are different, then the operating system 114 may proceed to rescale the visual content. In one embodiment, the operating system 114 will initiate a rescaling of the visual content only if the difference in distances is greater than a certain threshold. If the difference is below the threshold, the operating system 114 will leave the scaling factor(s) the same. Implementing this threshold prevents the scaling factor(s), and hence the size of the visual content, from constantly changing in response to small changes in distance, which may be distracting and uncomfortable for the user. In block 308, if the operating system 114 determines that the difference between the current distance and the distance that was used to determine the set of scaling factor(s) is less than the threshold, then the operating system 114 loops back and continues to check (block 308) to see if the distance between the user's face and the display 116 has changed. On the other hand, if the operating system 114 determines that the difference between the current distance and the distance that was used to determine the set of scaling factor(s) is greater than the threshold, then the operating system 114 proceeds to rescale the visual content (fig. 3 and [0036]-[0040]).
Kempinski et al. (US 2015/0149956) describes a system for altering zoom of an image displayed on an electronic device by detecting a series of images in a change in distance between the device and a viewer of the image, and zooming the image to correspond to such change in position (abstract). The system repeatedly compares the change in distance to a threshold and adjusts the zoom factor (fig. 9).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612